NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY ALLEN FRANKLIN,                         No. 19-55726

                Plaintiff-Appellant,            D.C. No. 2:15-cv-08379-CBM-KK

 v.
                                                MEMORANDUM*
A. H. MARTINEZ, Lieutenant, in individual
and official capacity; et al.,

                Defendants-Appellees,

and

SOTO; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                  Consuelo B. Marshall, District Judge, Presiding

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      California state prisoner Gregory Allen Franklin appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment and judgment on the pleadings in his 42 U.S.C.

§ 1983 action alleging various constitutional violations. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182,

1191 (9th Cir. 2015) (summary judgment for failure to exhaust administrative

remedies); Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009) (judgment on the

pleadings). We affirm.

      The district court properly granted summary judgment on Franklin’s claims

against defendants Rowe, Harris, Martinez, and Wofford because Franklin failed to

exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).” (emphasis, citation, and internal quotation

marks omitted)); Cal. Code Regs. tit. 15, § 3084.2(a)(3) (2011) (“The inmate or

parolee shall list all staff member(s) involved and shall describe their involvement

in the issue. . . .”); see also Soto v. Sweetman, 882F.3d 865, 872-73 (9th Cir. 2018)

(to avoid summary judgment, a pro se inmate must submit at least “some

competent evidence” that creates a genuine dispute of fact for trial).

      The district court properly granted judgment on the pleadings on Franklin’s

claim against defendant Boroquez because Franklin failed to allege facts sufficient


                                          2                                      19-55726
to show he filed his action within the two-year statute of limitations or was entitled

to equitable tolling. See Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir.

2007) (for § 1983 claims, federal courts apply the forum state’s statute of

limitations; California’s statute of limitations is two years for personal injury

actions); see also Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002)

(“[D]iscrete . . . acts are not actionable if time barred, even when they are related to

acts alleged in timely filed charges.”); Ramirez v. Yates, 571 F.3d 993, 997 (9th

Cir. 2009) (observing that “[o]rdinary prison limitations on [the petitioner’s] access

to the law library and copier . . . were neither ‘extraordinary’ nor made it

‘impossible’ for him to file his petition in a timely manner”).

      Franklin’s motion to extend the time to file his reply brief (Docket Entry No.

28) is granted. Franklin’s reply brief has been filed at Docket Entry No. 29.

      AFFIRMED.




                                           3                                    19-55726